DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Abate et al (US PGpub 2016/0177375) in view of Yu (NPL titled “Droplet-based microfluidic system for multicellular tumor spheroid formation and anticancer drug testing”)
Regarding claim 1, Abate teaches a method for detecting nucleic acid expression in a single cell (see [0020] which recites “FIG. 2, Panels A-E depict single cells enclosed in microdroplets, using a fluorescence assay” and further see [0111] which recites “an RT-PCR based assay may be used to detect the presence of certain transcripts of interest, e.g., oncogene(s), present in cells.”), the method comprising the steps of: 
(a) providing a fluorescence imaging microscope (see [0044] which recites “[t]he picoinjected drops are collected into a tube, thermocycled, and imaged with a fluorescent microscope”) and a microfluidic device capable of forming an array of aqueous microdroplets in oil (see [0017] which recites “microfluidic devices include a cell loading region to encapsulate a cell to be analyzed in a microdroplet; a first chamber in fluidic communication with the cell loading region […]; a second chamber in fluidic communication with the first chamber”), the device comprising first and second translucent microdroplet array chambers (see [0130] which recites the “laser may excite fluorescent dyes within the drops, and any emitted light is captured by the objective and imaged onto a PMT after it is filtered through a dichroic mirror” which is a translucent mirror/filter with significant reflection and transmission properties at two different wavelengths); 
(b) preparing a plurality of first aqueous microdroplets (see [0096] which recites “"drop," "droplet," and "microdroplet" may be used interchangeably, to refer 
(c) analyzing the one or more cells of each first microdroplet in the array chamber using the fluorescence imaging microscope for a period of time (see [0461] which recites “[f]or the fluorescence imaging, an automated microscope captures a mosaic of the entire flow cell and stores the images on a hard drive”); 
(d) transporting the first microdroplets out of the array chamber and through a microdroplet merging device, where the first microdroplets are individually merged with second microdroplets (referred to as a surfactant in [0117]) to form a plurality of third microdroplets (see [0120] which recites “a reagent may be added to a microdroplet by a method involving merging a microdroplet with a second microdroplet that contains the reagent(s). This droplet may be merged with the first microdroplet to create a microdroplet that includes the contents of both the first microdroplet and the second microdroplet” and further see [0116] which recites “the composition and nature of the microdroplets may vary. For instance, in certain aspects, a surfactant may be used to stabilize the microdroplets” and [0117] which recites “when using aqueous droplets in a fluorocarbon oil, the surfactant may have a hydrophilic block” and “in selecting a surfactant, desirable 
(e) transporting the third microdroplets into the second microdroplet array chamber (see [0121] which recites ”reagents may also, or instead, be added using techniques such as droplet coalescence, or picoinjection. In droplet coalescence, a target drop (i.e., the microdroplet) may be flowed alongside a microdroplet containing the reagent(s) to be added to the microdroplet. The two microdroplets may be flowed such that they are in contact with each other, but not touching other microdroplets. These drops may then be passed through electrodes or other means of applying an electrical field, wherein the electric field may destabilize the microdroplets such that they are merged together”);
(f) fixing and permeabilizing the cells embedded within the plurality of third microdroplets (see [0016] which recites “detection may involve fixing and/or permeabilizing one or more cells in one or more microdroplets”); 
(g) incubating the third microdroplets with one or more fluorescently-labeled oligonucleotide probes (see [0016] which recites “the reagents added to the microdroplet for RT-PCR or PCR further includes a fluorescent DNA probe capable of detecting real-time RT-PCR or PCR products”); 
(h) detecting the oligonucleotide probes in individual cells within the third microdroplets in the second microdroplet array chamber using the fluorescence imaging microscope (see [0112] which recites the “reagents added to the microdroplet for RT-PCR or PCR further includes a fluorescent DNA probe capable of detecting real-time RT-PCR or PCR products” and [0146] which recites “methods for genotyping components from biological samples. By “genotyping” it is meant the 
(i) determining the expression of one or more nucleic acids in individual cells based on the detected oligonucleotide probes (see [0115] which recites “probes (e.g., nucleic acid or antibody probes) may be encapsulated in the microdroplet to increase the number of biomarkers analyzed. In another embodiment, fluorescence polarization may be used to achieve a greater number of detectable signals for different biomarkers for a single cell” and [0112] which recites “the reagents added to the microdroplet include more than one DNA probe, e.g., two fluorescent DNA probes, three fluorescent DNA probes, or four fluorescent DNA probes. The use of multiple fluorescent DNA probes allows for the concurrent measurement of RT-PCR or PCR products in a single reaction).
	Abate does not explicitly teach a second micro droplet containing a matrix precursor to form a biocompatible matrix embedding one or more cells. 
	In the analogous art of providing a droplet-based microfluidic system for multicellular tumor spheroid formation and anticancer drug testing, Yu teaches a biocompatible matrix (referred to as an alginate gel) by reciting in the left column of page 2424 ”a droplet-based microfluidic system for formation of alginate gel beads for cell encapsulation and 3D culture. This cell culture platform allows continuous flow control for both long term cell culture as well as drug testing”. In addition, Yu teaches a matrix precursor (referred to as alginate precursor) by reciting in the left bottom column in page 2425 “For droplet formation, the dispersed phases consisted of two solutions: the alginate precursor + cell 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the matrix precursor (alginate) of Yu into the methods and systems teachings for detecting biological components of Abate for the benefit of allowing continuous flow control for both long-term cell culture as well as drug testing (see the left column of page 2424 of Yu). 
Regarding claim 2, the combination of Abate and Yu teaches the method of claim 1, wherein the nucleic acid is mRNA (referred to as CD44 transcript in [0045] of Abate, further see [0495]-[0496] and [0505] which recites “Detection of RNA Transcripts in Picoinjected Drops”).
Regarding claim 3, the combination of Abate and Yu teaches the method of claim 1, wherein the biocompatible matrix (referred to as alginate gel in the left column of page 2424 of Yu) is alginate. 
Regarding claim 4, the combination of Abate and Yu teaches the method of claim 1, wherein the cells are non-adherent cells (see [0005] of Abate which recites the “methods may be used to detect and/or quantify specific components in a biological sample, such as tumor cells, e.g., circulating tumor cells, or CTCs”, circulating tumor cells are cells that circulate in the circulatory system and by definition are not adhered to tissue).

Regarding claim 6, the combination of Abate and Yu teaches  the method of claim 5, wherein at least one type of cell is an immune cell (see [0008] of Abate which recites methods for the detection of cells include encapsulating a plurality of cells in a plurality of microdroplets under conditions in which a majority of microdroplets contain zero or one cell, wherein the plurality of cells are obtained from a subject's blood sample”, blood cells include immune cells) and at least one type of cell is a tumor cell (which contains an oncogene) (see [0128] of Abate which recites “stain is added to each microdroplet so that in the event a characterizing gene, e.g., an oncogene, is present and PCR products are produced, the drop will become fluorescent.).
Regarding claim 7, the combination of Abate and Yu teaches the method of claim 1, wherein one or more additional reagents are added to the aqueous microdroplets after their formation (see [0226] of Abate which recites “[t]he microfluidic may also include a picoinjection microchannel comprising a picoinjector, wherein the picoinjection microchannel may be a pressurized microchannel capable of receiving the sample of the diluted microdroplet produced by the drop sampler 
Regarding claim 8, the combination of Abate and Yu teaches the method of claim 7, wherein at least one of the additional reagents is an antitumor agent (referred to as doxorubicin in page 2425-2426 which recite “[D]oxorubicin (Dox) is an anthracycline molecule that intercalates in DNA and inhibits topoisomerase II. As an anticancer agent, the drug inhibits RNA and DNA synthesis. During on-chip drug testing, the Dox solution was prepared with 0.2% dimethylsulfoxide (DMSO) and DMEM culture medium. After visual confirmation of spheroid formation at 4 days, the drug-free culture media was replaced with 400, 800, 1200, and 1600 nM Dox solutions”).
Regarding claim 9, the combination of Abate and Yu teaches the method of claim 1, wherein the method comprises simultaneous analysis of at least 1000 aqueous microdroplets (see [0108] of Abate which recites ‘incubating the microdroplets may involve the use of a device of the general types depicted in FIG. 12, Panels A-C, and FIG. 13; a device of this general type may be referred to herein as a “Megadroplet Array.” In such a device, an array of hundreds, thousands, or millions of traps indented into a channel”).
Regarding claim 10, the combination of Abate and Yu teaches the method of claim 1, wherein the method comprises simultaneous analysis of at least 4000 aqueous microdroplets (see [0108] of Abate which recites ‘incubating the microdroplets may involve the use of a device of the general types depicted in FIG. 
Regarding claim 11, the combination of Abate and Yu teaches the method of claim 1, wherein aqueous microdroplets are sorted and routed to a selected fluidic pathway, chamber, or off-device location, according to an optical signal detected in the aqueous microdroplets (see [0019] of Abate which teaches “droplets are then optically scanned using flow cytometry and sorted using droplet sorting to recover them right. The droplets may be stored or used for further analysis, such as being subjected to sequencing e.g., used as input for a next-gen sequencer, or provided to a sequencing facility”). 
Regarding claim 12, the combination of Abate and Yu the method of claim 1, wherein steps (a) to (h) are performed in 10 hours or less (Abate and Yu recites the limitations of steps (a) to (h) with no indication these steps must be performed in more than 10 hours, therefore the steps may be performed in less than 10 hours.  
In addition, Abate teaches that dimensions of the device and flow rates were adjusted to obtain a desired drop size (see [0500] which recites “[t]he dimensions of the device and flow rates of the reagents were adjusted to obtain the desired 30 mm drop size”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to perform steps within a workable time frame since where the general conditions of the claim are disclosed in the prior art, discovering a workable ranges involves only routine skill in the art (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 CCPA 1955 “where the general conditions of a claim are disclosed in 
Regarding claim 13, the combination of Abate and Yu teaches the method of claim 1, wherein step (f) further comprises a dehydration step (see [0144] of Abate which recites “[a]ny suitable method can be used to fix cells, including but not limited to, fixing using formaldehyde, methanol and/or acetone”).
Regarding claim 14, the combination of Abate and Yu teaches the method of claim 1, further comprising detection of a protein species by antibody staining (see [0115] of Abate which recites “beads conjugated with dyes and probes, e.g. nucleic acid or antibody probes, may be encapsulated in the microdroplet to increase the number of biomarkers analyzed” and [0115] of Abate which recites “labeled antibodies may be used to target protein targets localized to cellular components while labeled PCR and/or RT-PCR products are free within a microdroplet. This allows for dyes of the same color to be used for antibodies and for amplicons produced by RT-PCR).
Regarding claim 15, the combination of Abate and Yu the method of claim 1, wherein the method further comprises analyzing cells of the first or third microdroplets for cytotoxicity (see left column in page 2426 of Yu which recites “Toxicity was examined after 48 h of drug dosing by quantifying cell viability”). 
Claims 16-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Abate in view of Yu, as applied to claim 1 above, and further in view of Gilbert (WO 2015/031190).


The combination of Abate and Yu does not explicitly teach gene expression is obtained following interaction of the two or more cells within a microdroplet.
In the analogous art of determination of immune cells and other cells by inter alia encapsulating immune cells and target cells in microfluidic droplets contained within a microfluidic channel, Gilbert teaches a microdroplet comprising two or more interacting cells comprising an immune cell and a tumor cell (see page 3 line 30 – page 4 line 1 which recites “the present invention is generally directed to method comprising encapsulating immune cells and target cells in microfluidic droplets contained within a microfluidic channel such that at least some of the microfluidic droplets contain at least one immune cell and at least one target cell”,  further see page 38 line 26- 32 which recites “example demonstrates a screen for cells that can produce neutralizing antibody. A schematic of this example is shown in Fig. 5A. In these examples, RAW 264.7 cells (3-5/drop) were infected with MNV-1 at ~ 1 PFU/drop, and RT-PCR was used to assess effect of A6.2 neutralizing antibody. Two sets of droplets were created: 1) virus, target cells, and A6.2 neutralizing hybridoma cells, and 2) virus, target cells, and irrelevant hybridoma cells”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate obtaining interacting cell  gene expression as taught by Gilbert into the method of the combination of Abate 
Regarding claim 17, 18 and 19 the combination of Abate, Yu and Gilbert teaches the method of claim 16, wherein the method comprises simultaneous analysis of at least 4000 groups of two or more interacting cells wherein one the two or more interacting cells is an immune cell and another of the two or more interacting cells is tumor cell (see [0108] of Abate which recites ‘incubating the microdroplets may involve the use of a device of the general types depicted in FIG. 12, Panels A-C, and FIG. 13; a device of this general type may be referred to herein as a “Megadroplet Array.” In such a device, an array of hundreds, thousands, or millions of traps indented into a channel”, see page 3 line 30 – page 4 line 1 of Gilbert which recites “the present invention is generally directed to method comprising encapsulating immune cells and target cells in microfluidic droplets contained within a microfluidic channel such that at least some of the microfluidic droplets contain at least one immune cell and at least one target cell”,  further see page 38 line 26- 32 of Gilbert which recites “example demonstrates a screen for cells that can produce neutralizing antibody. A schematic of this example is shown in Fig. 5A. In these examples, RAW 264.7 cells (3-5/drop) were infected with MNV-1 at ~ 1 PFU/drop, and RT-PCR was used to assess effect of A6.2 neutralizing antibody. Two sets of droplets were created: 1) virus, target cells, and A6.2 neutralizing hybridoma cells, and 2) virus, target cells, and irrelevant hybridoma cells”).
Regarding claim 21, the method of claim 19, wherein immune cells and tumor cells are present in a ratio from 1:1 to 1:10 (see Figure 1 and page 6 lines .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Abate in view of Yu, as applied to claim 1 above, and further in view of Gilbert (WO 2015/031190) as evidenced by the attached CRL-2408 NK-92 MI product sheet.
Regarding claim 20, the combination of Abate, Yu and Gilbert teaches the method of claim 19, wherein the immune cell is an NK cell (see page 35 line 4-5 of Gilbert which recites “an Effector NK92MI cells” which by evidence of CRL-2408 NK-92 MI product sheet attached are NK cell i.e. natural killer immune cell).
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Korny et al (US PGpub 2015/0346201) in view of Abate et al (US PGpub 2016/0177375).
Regarding claim 22, Korny teaches a microfluidic device (referred to as a  droplet-based microfluidic device 10 in [0048] and illustrated in Figure 1)  for detecting nucleic acid expression in a single cell (see [0006] which recites “[w]hen assaying cells and microorganisms, droplets provide a closed, controlled environment that prevents the diffusion of the molecules produced by cells thus enabling characterization of biochemical processing on a single-cell level”), the device comprising: 

a nozzle (21) formed by a T-shaped intersection of the first and second microchannels, the nozzle capable of producing aqueous microdroplets suspended in the oil, the aqueous microdroplets comprising the cells (see [0048] which recite [t]he central mixing conduit 20 terminates at a droplet forming nozzle 21 for coencapsulating the first and second aqueous solution admixture in picoliter-scale droplets 22” and see [0096] which recites “[t[he microfluidic device was composed of two parts: a droplet forming nozzle and a 103 droplets storage array); 
a first microdroplet array chamber having a first end fluidically connected to the nozzle, a second end fluidically connected to a first end of a droplet merging junction (see [0014] which recites “a system for performing a picoliter volume microfluidic assay including a microfluidic device comprising a first solution source, a second solution source, a nozzle in communication with the first and second solution sources, the nozzle configured for co-encapsulating the first solution and the second solution in a plurality of droplets within the microfluidic device, and an array of wells in communication with the nozzle, the array of wells configured to receive the plurality of droplets”), and a translucent window (referred to as a dichroic filter 76 in [0089] configured to allow imaging of an array of microdroplets 
Korny does not explicitly teach a second microdroplet array chamber, fluidically connected to a second end of a droplet merging junction; and 
a third inlet for an aqueous reagent solution, the third inlet connected to the droplet merging junction and configured to provide one or more reagents in aqueous microdroplets for merging with microdroplets transiting through the droplet merging junction from the first microdroplet array chamber to the second microdroplet array chamber.
In the analogous art of providing methods and systems for detecting biological components, Abate teaches a second microdroplet array chamber (referred to as a first chamber in [0017]), fluidically connected to a second end of a droplet merging junction (referred to as a cell loading region in [0017]); and 
a third inlet (referred to as means for adding a second reagent in [0017])  for an aqueous reagent solution, the third inlet connected to the droplet merging junction and configured to provide one or more reagents in aqueous microdroplets for merging with microdroplets transiting through the droplet merging junction from the first microdroplet array chamber to the second microdroplet array chamber (see [0017] which recites “the microfluidic devices include a cell loading region to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Abate into the device of Korny for the benefit of adding a reagent that could be denatured in a prior step (see [0477] which recites “[o]ne step, which may be important in running a droplet reaction, is the ability to add reagents to pre-existing drops. As an example, drop addition might be beneficial if a final drop reaction requires a reagent that could be denatured in a prior heating step”).
Regarding claim 23, the combination of Korny and Abate teaches a system for detecting nucleic acid expression in a single cell, the system comprising: the microfluidic device of claim 22; a fluorescence imaging microscope (see [0099] of Korny which recites “[f]luorescence images were captured on a Zeiss 200 Axiovert microscope”); and an imaging device (referred to as a AxioCAM MRm digital camera in [0099]) for forming images of cells in microdroplets in the microfluidic device using the fluorescence imaging microscope; and a computer for recording and/or analyzing the images of cells (the use of AxioVision 4.8 software requires a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179.  The examiner can normally be reached on 8 am - 5 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JONATHAN BORTOLI/         Examiner, Art Unit 1797                                                                                                                                                                                               ,
/JENNIFER WECKER/         Primary Examiner, Art Unit 1797